—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered February 13, 1991, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant contends on this appeal that his guilty plea was coerced and that the sentence imposed of 3 to 9 years’ imprisonment was harsh and excessive. Defendant failed to either move to withdraw his guilty plea or to vacate the judgment of conviction and has therefore failed to preserve his argument that the plea was coerced (see, People v Lopez, 71 NY2d 662; People v Guerrero, 176 AD2d 348, lv denied 79 NY2d 857; People v Calero-Atehortua, 172 AD2d 323, lv denied 78 NY2d 920). In any event, the fact that defendant feared that if he was convicted after trial of the crimes alleged in the six-count indictment he would have received a harsher sentence then he received on his plea to one count of the indictment does not constitute coercion (see, People v Mackey, 175 AD2d 346, 349, lv denied 78 NY2d 969). Finally, given that defendant was allowed to plead guilty to one count of criminal possession of a controlled substance in the third degree in full satisfaction of a six-count indictment, he received less than the harshest *815possible sentence and that he pleaded guilty knowing what sentence would ultimately be imposed by County Court, we find no basis to disturb the sentence imposed (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899). We have considered defendant’s other arguments and find them to be without merit.
Weiss, P. J., Mikoll, Levine, Mercure and Mahoney, JJ., concur. Ordered that the judgment is affirmed.